Citation Nr: 0327081	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-20 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1972 to January 
1974.

In a June 1999 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for PTSD, and the veteran was notified of 
that decision on July 15, 1999.  The veteran submitted a 
notice of disagreement with the denial of service connection 
in September 1999, and the RO issued a statement of the case 
to him on May 17, 2000.  The veteran did not submit a 
substantive appeal, however, until August 16, 2000, which was 
more than one year following the notice of the decision and 
more than 60 days following issuance of the statement of the 
case.  Although the RO did not inform the veteran of his 
failure to timely perfect his appeal, the RO did not consider 
the appeal to have been timely filed and did not indicate to 
the veteran that it had been.  See Gonzalez-Morales v. 
Principi, 16 Vet. App. 556 (2003) )(per curium).  For these 
reasons the Board of Veterans' Appeals (Board) finds that the 
veteran did not successfully perfect an appeal of the June 
1999 decision, and that decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.1103 (1998).

In a September 2001 statement the veteran's representative 
indicated that he was again claiming entitlement to service 
connection for PTSD.  In a March 2002 rating decision the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The veteran 
timely perfected an appeal of the March 2002 decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in June 1999, and that decision became final in the absence 
of a timely perfected appeal.

2.  The evidence submitted subsequent to the June 1999 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is also material, because it relates to an unestablished fact 
necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

The June 1999 rating decision in which the RO denied 
entitlement to service connection for PTSD is final, new and 
material evidence has been submitted, and the claim is 
reopened.  38 U.S.C.A. § 7105(c) (West 1991); 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 20.1103 (1998); 38 C.F.R. 
§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current psychiatric problems 
are the result of events that happened to him during service.  
As will be shown below, the Board has determined that new and 
material evidence has been submitted to reopen the claim for 
service connection for PTSD.  The Board has also determined, 
however, that additional development is required prior to 
considering the substantive merits of the veteran's claim.  
The issue of the veteran's entitlement to service connection 
for PTSD will, therefore, be remanded to the RO for 
additional development and adjudication of the substantive 
merits of the veteran's claim.  
The Veterans Claims Assistance Act of 2000

The Board has considered the statutory and regulatory 
provisions pertaining to VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)); 38 C.F.R. § 3.159 (2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000.  Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002).  The VCAA, however, left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  The VCAA provides that 
"nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108."  38 U.S.C.A. § 5103A(f) 
(West 2002).  

According to the revised statute and regulation, if the claim 
for service connection for a particular disability has been 
previously denied, and the veteran is seeking reopening of 
that claim, VA will notify the veteran of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  For claims filed on or after August 29, 2001 (which 
includes this claim), VA also has a duty to assist the 
veteran in developing evidence that may be found to be new 
and material.  If VA determines that new and material 
evidence has been submitted, VA is obligated to inform the 
veteran of the evidence needed to establish service 
connection for the claimed disorder and to assist him in 
obtaining any relevant evidence.

The RO informed the veteran of the evidence needed to 
substantiate his claim in December 2001 by informing him of 
the provisions of the VCAA and the specific evidence required 
to substantiate his claim for service connection.  The RO 
also informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The RO instructed him to identify any evidence 
that was relevant to his claim, and to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

The RO provided the veteran a statement of the case in 
October 2002, in which the RO informed the veteran of the 
regulatory requirements for establishing service connection 
for PTSD, and the rationale for determining that the evidence 
he had then submitted did not show that those requirements 
were met.  

As will be shown below, the Board has determined that new and 
material evidence has been submitted to reopen the claim for 
service connection for PTSD.  The Board has also determined, 
however, that additional development is required prior to 
considering the substantive merits of the veteran's claim.  
The issue of entitlement to service connection for PTSD is 
being remanded to the RO to assist the veteran in developing 
the evidence to substantiate his claim, and re-adjudication.  
See Bernard v Brown, 4 Vet. App. 384, 392 (1993) (after a 
finding that new and material evidence has been submitted, 
the Board may consider the substantive merits of the claim in 
the first instance only if such action is not prejudicial to 
the veteran).  
Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1998).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the definition of new and material 
evidence was revised in August 2001, and that the change in 
the regulation pertains to all claims filed on or after 
August 29, 2001.  Because the veteran's claim was initiated 
in September 2001, his claim will be adjudicated by applying 
the current law.

According to the revised definition, "new" is existing 
evidence not previously submitted to agency decisionmakers, 
that is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996); 38 C.F.R. § 3.156 (2003).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.
Analysis

The evidence of record when the RO denied service connection 
for PTSD in June 1999 consisted of the veteran's service 
medical records, VA treatment records, and the veteran's 
statements.  The service medical records indicate that the 
veteran was treated for complaints of nervousness during 
service, with a diagnosis of an inadequate personality.  A 
January 1975 VA examination revealed a diagnosis of a 
personality disorder with social maladjustment.  In a March 
1975 rating decision the RO denied service connection for a 
nervous disorder on the basis that the diagnosed psychiatric 
impairment, a personality disorder, was a congenital or 
developmental abnormality not subject to service connection.  
38 C.F.R. § 3.303(c) (2003).

VA treatment records from November 1995 to June 1998 show 
multiple hospitalizations for psychiatric treatment with 
diagnoses of multiple personality disorders, an adjustment 
disorder, major depression, and PTSD.  Specifically, an April 
1998 hospital summary indicates that the veteran had PTSD 
secondary to sexual assault.  The veteran then reported 
having been sexually assaulted multiple times at the age of 
14, and that he had been raped while in prison in 1980.  The 
RO requested the VA medical center (MC) to provide the 
veteran a psychiatric examination, but he failed to appear 
for the examination.  The RO also sent the veteran a PTSD 
questionnaire to obtain information about his claimed 
stressors, but the veteran did not provide the requested 
information.

In the June 1999 rating decision the RO determined that the 
evidence did not establish a confirmed diagnosis of PTSD, 
based primarily on the veteran's failure to appear for the 
scheduled examination.  The RO also determined that evidence 
of an in-service stressor had not been provided.

The evidence received subsequent to the June 1999 decision 
includes testimony that the veteran provided at a November 
2001 hearing before the RO's Decision Review Officer, and at 
a March 2003 hearing before the undersigned.  The veteran 
testified that while he was in service, when he was being 
detained after having been absent without leave, the guards 
or other prisoners sexually assaulted him.  He stated that 
this occurred while he was being held in confinement at 
Wright-Patterson Air Force Base.

The veteran's service personnel records, which were received 
at the RO in February 2002, reveal that he was confined at 
Wright-Patterson Air Force Base in July 1973 after having 
been taken into custody from being absent without leave.

For the purpose of determining whether new and material 
evidence has been submitted, the veteran's testimony is 
presumed to be credible.  Kutscherousky, 12 Vet. App. at 369.  
This evidence is new, in that the veteran did not previously 
report that any sexual assault occurred while he was in 
service.  The evidence is also material, because it relates 
to an unestablished fact necessary to substantiate the claim 
(an in-service injury) and, because it is presumed to be 
credible, it raises a reasonable possibility of 
substantiating the claim.  For these reasons the Board finds 
that evidence that is both new and material has been 
submitted, and the claim of entitlement to service connection 
for PTSD is reopened.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

In a decision issued on September 22, 2003, the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  The 
court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA notice is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

The veteran claims to have PTSD as the result of a sexual 
assault that occurred in service.  In the case of personal 
assault, 38 C.F.R. § 3.304(f)(3) outlines specific 
development that must be undertaken prior to adjudicating the 
veteran's claim.  This development has not yet been 
conducted.  See also Patton v. West, 12 Vet. App. 272 (1999) 
(the Veterans Benefits Administration (VBA) Manual M21-1 
requires special evidentiary procedures for developing PTSD 
claims based on personal assault).

Documents in the claims folder reflect that the veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits.  A copy of the SSA decision, as well as the medical 
evidence relied upon in reaching that decision, may be 
relevant to the issue on appeal, and should be considered by 
the Board in determining the merits of the appeal.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that proper notification and 
development action required by 
38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
is completed.  See also Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003); 
38 C.F.R. § 3.159 (2003).

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for PTSD since 
March 2002.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  If 
the RO is not able to obtain the 
identified records, the claims file 
should be documented to that effect.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should complete the 
development required in 38 C.F.R. 
§ 3.304(f)(3) regarding the claimed in-
service personal assault.

5.  If the above-requested development 
results in corroborating evidence of an 
in-service stressor, the veteran should 
be provided a VA psychiatric examination 
in order to determine whether he has PTSD 
that is etiologically related to the 
verified stressor.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any tests or studies, including 
psychological testing, that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should conduct a psychiatric 
evaluation and determine whether the 
veteran's history and symptoms meet the 
criteria for a diagnosis of PTSD.  The 
examiner should specifically determine 
whether the veteran does or does not have 
PTSD, and provide an analysis of the 
clinical findings, with reference to the 
stated criteria for a diagnosis of PTSD.  
The examiner should also provide an 
opinion on whether PTSD, or any other 
diagnosed psychiatric disorder, is at 
least as likely as not etiologically 
related to a disease or injury that 
occurred during service, including the 
veteran having been sexually assaulted in 
service.  The examiner should provide the 
rationale for all opinions given.

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for service connection for 
PTSD.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky, 12 Vet. App. at 369.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	N. W. Fabian
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



